Citation Nr: 0816359	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
to include cognitive disorder, adjustment disorder, and 
depression.

2.  Entitlement to service connection for residuals of an 
elbow injury.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a back disorder, to 
include lumbar spondylosis.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for a skin condition of 
the back, arms, and hands, to include residuals of growth 
removal.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his March 2005 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran indicated he wanted a videoconference 
hearing before a Veterans Law Judge at the RO.  A 
videoconference hearing was scheduled for September 2007 at 
the Los Angeles RO and the veteran was notified by 
correspondence sent to his address of record in California in 
July 2007.  The veteran failed to report for the hearing, and 
the matter was subsequently certified to the Board for 
appellate adjudication.

In November 2007, however, the RO in Phoenix, Arizona, 
received correspondence from the veteran indicating that he 
had moved out of California and now resided in the 
jurisdiction of the Phoenix RO.  He stated he was aware of 
the September 2007 hearing in Los Angeles, but that his 
representative had informed him the hearing would be 
transferred to the new jurisdiction.  He had not yet been 
notified of a new hearing date, and specifically asked to be 
rescheduled.  The Board finds the veteran should be afforded 
an opportunity for a hearing prior to deciding his appeal.  
38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.

Additional action is also required to clarify representation.  
The recognized representative is the California Department of 
Veterans Affairs, but the most recent correspondence was 
received in November 2007 via the Arizona Department of 
Veterans Services.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be contacted and 
asked to clarify representation.  He 
should be notified of the action required 
to change representation or to transfer 
jurisdiction of his claims file and a 
report of contact should be included in 
the record.

2.  Appropriate action should be taken to 
schedule the veteran for a videoconference 
hearing before a Veterans Law Judge at the 
appropriate VA facility.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



